Bridges, J.
(concurring) — I concur in the foregoing opinion on the ground that the insurance-contract involved in this case was in writing. The application, which was in writing, called for the issuance of policy No. 730, for a definite amount of insurance. As shown in the opinion, § 187 of the Laws of 1911, p. 264, provides that no policy of the character here involved shall be issued or delivered “until a copy .of the form thereof .. . has been filed at least thirty days with the commissioner,” and provides in great detail the kind and character of the policy and what it shall contain. In other words, the policy called for by the written application was well known to the parties, and we must assume that its terms were understood by them. Indeed, while no policy was actually delivered in this instance, yet we find in the record the form of policy contemplated by the application. To my mind, it cannot therefore be said that the contract of insurance in this case was oral. I reserve an expression of my views as to whether oral contracts of insurance in this state are enforcible.